UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1058


IRINA BRIGADIN,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2020                                 Decided: December 8, 2020


Before WILKINSON, HARRIS, and RICHARDSON, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam opinion.


Jennifer L. Bennett, Chicago, Illinois, for Petitioner. Ethan P. Davis, Acting Assistant
Attorney General, Anthony P. Nicastro, Assistant Director, Jonathan Robbins, Senior
Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irina Brigadin, a native and citizen of Moldova, petitions for review of an order of

the Board of Immigration Appeals (Board) denying her motion to reopen as untimely and

numerically barred and declining to reopen sua sponte. We lack jurisdiction to review the

Board’s decision declining to exercise its sua sponte authority to reopen. See Lawrence v.

Lynch, 826 F.3d 198, 206 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th

Cir. 2009). Likewise, we lack jurisdiction to consider Brigadin’s arguments concerning

equitable tolling where she failed to raise them at the administrative level before the Board.

8 U.S.C. § 1252(d)(1); Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir. 2015).

Accordingly, we grant in part the Attorney General’s motion to dismiss the petition for

review.

       Next, upon review, we conclude that the Board did not abuse its discretion in

denying Brigadin’s motion to reopen as untimely and numerically barred. See Mosere, 552
F.3d at 400 (reviewing denial of motion to reopen as untimely for abuse of discretion). We

therefore deny the petition for review in part for the reasons stated by the Board. In re

Brigadin (B.I.A. Dec. 20, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      DISMISSED IN PART,
                                                                         DENIED IN PART




                                              2